DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not limited to a non-transitory computer program.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US 20150318015) in view of Muhsin (US 20150112151).

Regarding claim 1, the claimed sensor input for obtaining sensor data related to movement of a subject acquired by a sensor is met by the communication infrastructure (165) communicating information from the motion capture element (111) (Bose: paragraph 181).
The claimed video input for obtaining video data of the subject and/or the subject's environment is met by the video capture data (Bose: paragraph 170) captured by cameras (Bose: paragraph 171).

The claimed analysis unit for analyzing, if one or more such signal features have been detected, the detected one or more signal features and/or related sensor data in combination with related video data to identify similarities between: changes of the related sensor data and/or the signal features over time; and changes of the video data over time is met by the recognizing of motion-events associated with motion-capture sensors including falling events (Bose: paragraph 51) and comparing those captured events with historical events already captured from the same person (Bose: paragraph 170).
The claimed output for issuing a fall detection indication if the level exceeds a corresponding threshold is met by the displaying of results based on comparison with historical data (Bose: paragraph 200).
The claimed output for issuing a fall detection indication if the amount of detected similarities exceeds a corresponding threshold is not specifically disclosed by Bose. Muhsin discloses a fall detection system that uses internal confidence values (similarities) calculated based on position and IR camera data and historical data (Muhsin: paragraph 206). Modifying Bose to include confidence values based on comparisons between data and historical value (similarities) would increase the overall functionality of the system by providing additional means to detect a fall. Therefore it would have been obvious to one of ordinary skill in the art to modify Bose according to Muhsin.

Regarding claim 2, the claimed analysis unit is configured to identify similarities in changes of timing, speed, duration, and/or intensity is met by the data being collected based in detected data (speed, acceleration, etc.) being over a threshold (Bose: paragraph 335) and other values (Muhsin: paragraphs 204 and 205).

Regarding claim 3, the claimed analysis unit is configured to detect as signal feature indicative of a potential fall of the subject one or more of impact, maxima, minima, zero crossings, acceleration in vertical direction, velocity in vertical direction, height change, inclination before and/or after a potential fall, activity level before and/or after a potential fall, and intensity change is met by the detection of acceleration changes to determine a fall (Bose: paragraph 335).

Regarding claim 4, the claimed analysis unit is configured to detect changes occurring over time in vertical direction and/or due to impact of the subject on the ground and use such changes in the identification of similarities is met by the detection by the sensors (Bose: paragraph 335).

Regarding claim 7, the claimed analysis unit is configured to analyze different video data streams acquired by different video data acquisition units to identify similarities of changes with the analyzed signal features and/or sensor data is met by the multi-sensor system using video as sensor inputs (Bose: paragraphs 170 and 171).

Regarding claim 8, the claimed analysis unit is configured to analyze the obtained video data to detect one or more signal features indicative of a potential fall of the subject and to analyze, if in addition to the detection of one or more signal features indicative of a potential fall of the subject indications of a potential fall of the subject have been detected in the video data, the detected one or more signal features and/or the related sensor data in combination with the related video data to identify similarities of changes of the analyzed signal features, sensor data and video data indicating a potential fall of the subject is met by the detection by the sensors (Bose: paragraph 335) including a variety of different values (Muhsin: paragraphs 204 and 205).

Regarding claim 9, the claimed output is configured to additionally issue a video data portion and/or sensor data portion and/or identified signal features related to an identified potential fall is met by the detection of acceleration changes to determine a fall (Bose: paragraph 335).

Regarding claims 10, 13, 14 and 15, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 11, the claimed sensor includes one or more of a movement sensor, an accelerometer, a pressure sensor and an inertial sensor is met by the acceleration sensor (Bose: paragraph 173).

Regarding claim 12, the claimed video acquisition unit includes a body-worn camera worn by the subject for acquiring video data of the subject's environment and/or a stationary or mobile camera for acquiring video data of the subject, in particular an RGB camera and/or an infrared camera is met by the cameras of the system (Bose: paragraphs 170 and 171).

Regarding claim 16, the claimed analysis unit is configured to analyze the detected one or more signal features and/or relative sensor data in combination with the related video data in response to the signal features indicating that a possible fall has been identified is met by the detection of different sensed value changes to determine a fall (Bose: paragraph 335).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/Primary Examiner, Art Unit 2689